 

 

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:

UNITED STATES DISTRICT COURT DATE FILED: _{//24

SOUTHERN DISTRICT OF NEW YORK

KATHLEEN SYPERT, on behalf of herself
and all others similarly situated,

 

 

 

 

 

Case No. 1:18-cv-06490-PAE

Plaintiffs,

STIPULATION OF DISMISSAL
-against-

CIPRIANI USA, INC.,

Defendant.

IT IS HEREBY STIPULATED AND AGREED by and between the parties and their
respective counsel, that the above-entitled action against Defendant, shall be and hereby is
dismissed with prejudice and without costs, or disbursements, or attorneys’ fees to any party,
pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.

Dated: Brooklyn, New York
October 2, 2018

py, EBs

Joseph H, Mizrahi, Esq.

 

Cohen & Mizrahi LLP Melstér Seelig & Fein LLP
300 Cadman Plaza West, 12th Fl. 125 Park Avenue, 7th Fl.
Brooklyn, New York 1120] New York, NY 10017
joseph@cml. legal jpw@msf-law.com
Attorney for Plaintiff Attorney for Defendant

[| /34 iI Sf
SO ORDERED.

Pwl A. G Ndr,

PAUL A. ENGELMAYER /
United States District Judge

 
